                                                                             Phillip A. Silvestri, Esq.
                                                                         1   NV Bar No. 11376
                                                                         2   Greenspoon Marder LLP
                                                                             3993 Howard Hughes Parkway, Ste. 400
                                                                         3   Las Vegas, NV 89169
                                                                             702-978-4249
                                                                         4   Phillip.Silvestri@gmlaw.com
                                                                             Attorney for Defendant
                                                                         5

                                                                         6
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                DISTRICT OF NEVADA
                                                                         8
                                                                             DENIS BUENO, an individual, and JULIET                Case No.: 2:19-cv-00337-GMN-BNW
                                                                         9
                                                                             BUENO, an individual,
                                                                        10                                                          STIPULATION AND [PROPOSED]
                                                                                    Plaintiffs,
                   LLP .
            MARDERCHTD




                                                                                                                                    ORDER TO VACATE DEADLINES
                                                                        11   v.
                                                               380400

                                                      (954) 333-4256
                                                            362-9472




                                                                                                                                        PENDING SETTLEMENT
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                             BLUEGREEN VACATIONS UNLIMITED,
                                                       89102
                                   Las Vegas, Nevada 89169
                                                  Parkway,

                                      978-4249 / Fax: (702)




                                                                             INC.,
                                         HughesAvenue,




                                                                        13

                                                                        14          Defendant.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15          Defendant Bluegreen Vacations Unlimited, Inc., by and through its counsel of record,
                                Howard
KOLESAR




                                                                             Greenspoon Marder LLP, and Plaintiffs, in proper person, hereby notify the Court that the parties
                             3320




                                                                        16
                           3993




                                                                        17   have reached a settlement in principle on all claims. On that basis, the Parties request that the

                                                                        18   Court suspend all deadlines to allow the Parties time to execute settlement documents. A

                                                                        19   stipulation and order to dismiss should follow within thirty (30) days.

                                                                        20   ///

                                                                        21   ///

                                                                        22   ///

                                                                        23   ///

                                                                        24   ///

                                                                        25   ///

                                                                        26   ///

                                                                        27   ///

                                                                        28   ///

                                                                                                                     Page 1 of 2
                                                                             41105165.1
                                                                         1          In the unlikely event that the parties are unable to resolve this case, the Parties request

                                                                         2   that the Court issue a subsequent order rescheduling all deadlines.

                                                                         3          Respectfully submitted this 22ndth day of August, 2019.

                                                                         4
                                                                                  Denis Bueno                                        Greenspoon Marder LLP
                                                                         5        /s/ Denis Bueno
                                                                         6                                                           /s/ Phillip A. Silvestri, Esq.
                                                                                  Juliet Bueno                                       PHILLIP A. SILVESTRI, ESQ.
                                                                         7        /s/ Juliet Bueno                                   Nevada Bar No. 11276
                                                                                                                                     Attorneys for Defendant
                                                                         8

                                                                         9                                                ORDER
                                                                        10          Pending before the Court is the above Stipulation to Vacate Deadlines Pending Settlement,
                   LLP .
            MARDERCHTD




                                                                        11   (ECF No. 21). In the Stipulation, the parties represent that they have reached a settlement and
                                                               380400

                                                      (954) 771-9264
                                                            362-9472
                                                            Suite




                                                                        12   therefore request that the Court "suspend all deadlines to allow the Parties time to execute
                                                         Suite
        & LEATHAM,
                                                       89102
                                   Las Vegas, Nevada 89169
                                                  Parkway,

                                      978-4255 / Fax: (702)
                                         HughesAvenue,




                                                                        13   settlement documents." In light of the parties' representations, IT IS HEREBY ORDERED that
                                                                        14   all currently pending deadlines are STAYED.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15          IT IS FURTHER ORDERED that the above Stipulation to Vacate Deadlines Pending
                                Howard
KOLESAR




                                                                             Settlement, (ECF No. 21), is GRANTED consistent with the foregoing.
                             3320




                                                                        16
                           3993




                                                                        17          IT IS FURTHER ORDERED that the parties shall have until September 25, 2019, to file
                                                                        18   a stipulation of dismissal or a joint status report explaining why dismissal documents have not
                                                                        19   been filed.
                                                                        20                      26 day of August, 2019.
                                                                                    DATED this _____
                                                                        21
                                                                                                                                  _________________________________
                                                                        22                                                        Gloria M. Navarro, Chief Judge
                                                                        23                                                        United States District Court

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             41105165.1
